Name: Commission Regulation (EC) No 1649/2000 of 25 July 2000 granting the Republic of Moldova the benefit of the special incentive arrangements concerning labour rights
 Type: Regulation
 Subject Matter: trade policy;  EU finance;  labour law and labour relations;  tariff policy;  Europe
 Date Published: nan

 Avis juridique important|32000R1649Commission Regulation (EC) No 1649/2000 of 25 July 2000 granting the Republic of Moldova the benefit of the special incentive arrangements concerning labour rights Official Journal L 189 , 27/07/2000 P. 0013 - 0013Commission Regulation (EC) No 1649/2000of 25 July 2000granting the Republic of Moldova the benefit of the special incentive arrangements concerning labour rightsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2820/98 of 21 December 1998 applying a multiannual scheme of generalised tariff preferences for the period 1 July 1999 to 31 December 2001(1), as last amended by Commission Regulation (EC) No 1310/2000(2), and in particular Article 13(1) thereof,Whereas:(1) Section 2 of Title II of Regulation (EC) No 2820/98 provides for the possibility of granting special incentive arrangements concerning labour rights.(2) On 11 February 1999, the Republic of Moldova submitted a request for taking advantage of this regime, giving the information and the commitment referred to in Article 11(1) of the aforementioned Regulation.(3) In accordance with Article 11(2), the Commission published a notice(3) announcing the request of the Republic of Moldova.(4) Certain interested parties made their comments known to the Commission.(5) The request was examined in accordance with Article 12 of the aforementioned Regulation.(6) The domestic legislation of the Republic of Moldova incorporates the substance of the standards laid down in ILO Conventions No 87, 98 and 138.(7) The examination carried out by the Commission showed that the Moldovan authorities have taken the necessary measures for the effective application and monitoring of these provisions.(8) The Republic of Moldova has committed itself to ensure the effective application and the control of the special arrangements as well as the administrative cooperation referred to in Article 14 of the aforementioned Regulation.(9) In the light of the comments received and of the findings of the examination, it is appropriate to approve the request.(10) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 31 of the aforementioned Regulation,HAS ADOPTED THIS REGULATION:Article 11. The benefit of the special incentive arrangements concerning labour rights referred to in Article 11 of Regulation (EC) No 2820/98 is granted to the Republic of Moldova.2. The products referred to in Annex I to the aforementioned Regulation benefit from the special incentive arrangements subject to the conditions set out in Article 14 thereof.3. The Common Customs Tariff duty applicable to the products concerned will be reduced according to the provisions of Article 10 of the aforementioned Regulation.Article 2This Regulation shall enter into force on the first day of the third month following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 July 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 357, 30.12.1998, p. 1.(2) OJ L 148, 22.6.2000, p. 28.(3) OJ C 176, 22.6.1999, p. 13.